289 F.2d 930
Nicholas PAPATHANASIOU, Petitioner,v.UNITED STATES of America, Respondent.
No. 368.
Docket 26784.
United States Court of Appeals Second Circuit.
Argued May 1, 1961.
Decided May 2, 1961.

Before LUMBARD, Chief Judge, CLARK, Circuit Judge and STEEL, District Judge.*
The United States appeals from an order of the District Court for the Eastern District of New York, Walter Bruchhausen, Judge, which directed the petitioner's admission to citizenship under 8 U.S.C.A. § 1439.
Nicholas Tsoucalas, New York City, for petitioner.
Walter C. Reid, Asst. U. S. Atty., Eastern District of New York, Brooklyn, N. Y. (Cornelius W. Wickersham, Jr., U. S. Atty., Brooklyn, N. Y., on the brief), for respondent.
PER CURIAM.


1
We affirm the order of the district court that the petitioner be admitted to naturalization for the reasons stated by Judge Bruchhausen in his opinion. See also United States v. Rosner, 1 Cir., 1957, 249 F.2d 49.



Notes:


*
 Sitting by designation